Title: To James Madison from John Martin Baker, 4 January 1803 (Abstract)
From: Baker, John Martin
To: Madison, James


4 January 1803, New York. Asks to be excused for again addressing JM. A convenient opportunity to sail for the Mediterranean in three weeks is available, and “being particularly pressed through Mrs. Baker’s present Situation,” he solicits the favor of JM’s commands.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Baker”). 1 p. Docketed by Jefferson.



   
   See Baker to JM, 28 Nov. 1802.


